DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on December 2, 2019 is acknowledged. Claims 1-28 are pending in this application. Claims 3-8, 10-11, 17-22, and 25 have been amended.  

Election/Restrictions
Applicant’s election without traverse of Group IV (claims 15-25) in the reply filed on May 28, 2021 is acknowledged.
Claims 1-14 and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I-III and V-VI, there being no allowable generic or linking claim.  
Therefore, claims 15-25 are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on December 2, 2019 is acknowledged. A signed copy is attached to this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "said atom" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends from claim 15 which does not recite “an atom”.  It is suggested Applicant amend the dependency to claim 16 which recites “an atom bound…”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17-18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino (WO 2005/018607A1; as cited on IDS dated 12-2-2019). 
Makino discloses a medicinal preparation having improved dissolution properties which comprise dissolving a hardly soluble drug capable of forming a micelle in water to thereby form a micelle, and then stabilizing the micelle structure, which has been formed by the hardly soluble drug, with the use of a compound stabilizing the micelle structure (abstract). 

Regarding claim 17-18,  and 22,  APC0576 has a pyridine ring in the molecule, and is considered to correspond to "a component, which has a functional group that cationizes under acidic conditions, and which is capable of forming cationic micelles" of the present invention. Further, cetylpyridinium chloride has a pyridine ring in the molecule and can be said to have " electrons."
Regarding claim 20, as noted above, cetylpyridinium chloride, a surfactant, is disclosed. 
Regarding claim 21, Makino mentions lidocaine as a poorly soluble drug that can be used (paragraph 0008).
Makino, therefore, anticipates the rejected claims. 

Claim(s) 15-18, 20-22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US 2001/0021390).
Lau discloses micelles formed with a cationic surfactant such as cetylpyridinium chloride (corresponding to the "component, which has a functional group that cationizes under acidic conditions, and which is capable of forming cationic micelles"), readily adhere to mucous membranes and are suitable for bringing about sustained drug release (paragraph 0002; Figures). 
 Furthermore, since the invention disclosed in Lau is intended to cause the cationic surfactant to carry a positive charge, this is considered to be intended to be placed "under acidic conditions."

Ethyl aminobenzoate is disclosed and intrinsically has the properties of “having a functional group that cationizes under acidic conditions, and which is capable of forming cationic micelles" and thus it can be understood that a cationic surfactant, such as cetylpyridinium chloride disclosed in Lau corresponds to the "protective agent". Ethyl aminobenzoate corresponds to the "component, which is capable of forming cationic micelles".  
Regarding claims 17-18, since both, ethyl amino benzoate and cetylpyridinium, have an aromatic ring in the molecule, they have " electrons."
Regarding claim 21, as noted above, ethyl aminobenzoate is disclosed (Figures). 
Regarding claim 25, Lau teaches that the micelles can be used in combination with a therapeutic age, including ophthalmic (claim 6). 
Lau, therefore, anticipates the rejected claims. 

Claim(s) 15, 19, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (US 2009/0170944). 
Lambert discloses a micellar composition comprising at least one pharmaceutically active substance and a mixture of n-alkyl dimethyl benzyl ammonium chlorides (abstract). 
The n-alkyl dimethyl benzyl ammonium is preferably cetalkonium chloride (CKC) (paragraph 0013).  CKC corresponding to the "component, which has a functional group 
The micelles of Lambert are discloses at cationic micelles made of amphiphilic molecules with polar groups that are capable of being positively charged at or around physiological pH (paragraph 0020). 
Cationic micelles are particularly useful as topical ophthalmic vehicles since they have the advantage of increasing the bioavailability of entrapped drugs by electrostatic attraction between the vehicles positive charge and the negative charges carried by the eye surface (paragraph 0021). 
Regarding claim 19, Example 3 discloses the use of tyloxapol.
Regarding claim 23, the n-alkyl dimethyl benzyl ammonium chlorides is present at a concentration of between about 0.0090% and about 0.02% (paragraph 0019). 	Regarding claim 24, Example 3 discloses the micelle compositions stability was measured at a pH of 5.98. 
Regarding claim 25, the micelles can be incorporated into an ophthalmic composition for the treatment of eye conditions (abstract). 
Lambert, therefore, anticipates the rejected claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615